Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein value range classes with respective refractive power value ranges are preset" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. The term value range classes is brought into the claim without previous mention or proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bakaraju (US 20160161764 A1).
	Regarding claim 1, Bakaraju teaches a method for assessing refractive error in the eye (Abstract) and providing control data for an eye surgical laser of a treatment apparatus  for the removal of a tissue ([0334] aberration data may be the input for a laser surgery), wherein the method comprises the following steps performed by a control device: ascertaining  a wavefront of a cornea of a human or animal eye from predetermined examination data ([0022] “a method for a presbyopic eye includes identifying a wavefront aberration profile for the eye,” [0159][0160]); ascertaining Zernike polynomials from the ascertained wavefront, wherein the Zernike polynomials describe imaging errors ([0177]-[0181] Zernike polynomials may be used to assess the errors measured from the wavefront); calculating a respective tissue geometry for each Zernike polynomial, wherein an alteration of the cornea for correcting the imaging errors is specified by the respective tissue geometry and wherein a combination of a selection of the Zernike polynomials describes a tissue removal geometry ([0329]-[0336] An implementation of using the measured aberrations of the eye, as represented by the Zernike polynomial, to laser sculpt of otherwise remove tissue is taught, “For example refractive surgery or corneal ablation may be used to form a selected aberration profile. The desired power profile or the desired change in corneal shape and/or power is substantially determined, or determined, and input to the laser system for application to the eye of the patient. Procedures may also be used to input a desired profile and/or aberration profile to the crystalline lens itself either by implant, laser ablation and/or laser sculpting to achieve a desired outcome” [0334] ); ascertaining a subgroup of the ascertained Zernike polynomials by an optimization calculation ([0205] the retinal image quality is optimized for by altering “over the chosen group of Zernike SA coefficients as variables” [0207]), by which one or more Zernike polynomials are selected for the subgroup if they satisfy a preset optimization condition, wherein the optimization condition is preset by a maximized target corneal geometry and an imaging correction to be achieved ([0208] the condition for selection may be a slope which can have a maximal value and if higher than that value, the term is selected for further optimization), wherein the target corneal geometry is ascertained from a difference of a corneal geometry and the tissue removal geometry ([0205]-[0209] the individual Zernike polynomial values may be optimized in order to determine the maximal image corrections, [0334] the corneal shape may be altered in refractive laser surgery to obtain the optimized geometry); ascertaining an optimized tissue removal geometry of the tissue to be removed using the ascertained subgroup of the Zernike polynomials, wherein the optimized tissue removal geometry is determined using a combination of the tissue geometries of the Zernike polynomials of the subgroup ([0334] the corneal shape may be altered in refractive laser surgery; “refractive surgery or corneal ablation may be used to form a selected aberration profile”, the aberration profile is based on the optimized Zernike polynomials); and providing the control data for controlling the eye surgical laser , which uses the optimized tissue removal geometry for separating the tissue ([0334] “For example refractive surgery or corneal ablation may be used to form a selected aberration profile. The desired power profile or the desired change in corneal shape and/or power is substantially determined, or determined, and input to the laser system for application to the eye of the patient.” ).
	Regarding claim 2, Bakaraju teaches the method substantially as taught in claim 1. Further, Bakaraju teaches wherein a refractive correction to be achieved is preset by the imaging correction of the optimization condition ([0205]-[0207]] the retinal image quality metric RIQ may be set to a preset optimization condition, “The bounds may be defined in various ways, for example as a range about the value for retinal RIQ. The range may be fixed.” ), wherein the Zernike polynomials, which are used to achieve the refractive correction, are fixedly associated with the subgroup, wherein the remaining Zernike polynomials, which are not fixedly associated with the subgroup, are examined for presence of the maximized target corneal geometry of the optimization condition ([0208]-[0209] the remaining Zernike polynomials may be optimized to avoid conditions of unacceptable maxima and this optimization used for the corneal shaping [0334]).
	Regarding claim 3, Bakaraju teaches the method substantially as taught in claim 2. Further, Bakaraju teaches wherein in that Zernike polynomials up to the second order are preset for the refractive correction ([0198]-[0201] lower order polynomials may be preset after determination by traditional error correction).
	Regarding claim 4, Bakaraju teaches the method substantially as taught in claim 1. Further, Bakaraju teaches wherein an aberration correction to be achieved is preset by the imaging correction of the optimization condition ([0205]-[0207]] the retinal image quality metric RIQ may be set to a preset optimization condition, “The bounds may be defined in various ways, for example as a range about the value for retinal RIQ. The range may be fixed.” ), wherein the Zernike polynomials, which are used to achieve the aberration correction, are fixedly associated with the subgroup, wherein the remaining Zernike polynomials, which are not fixedly associated with the subgroup, are examined for presence of the maximized target corneal geometry of the optimization condition ([0208]-[0209] the remaining Zernike polynomials may be optimized to avoid conditions of unacceptable maxima and this optimization used for the corneal shaping [0334]).
	Regarding claim 5, Bakaraju teaches the method substantially as taught in claim 4. Further, Bakaraju teaches wherein the Zernike polynomials from a third order are preset for the aberration correction ([0198]-[0201] lower order polynomials may be preset after determination by traditional error correction).
	Regarding claims 6-8, Bakaraju teaches the method substantially as taught in claim 1. Further, Bakaraju teaches wherein the optimization condition is preset by a resulting geometry and/or morphology and/or thickness of the target corneal geometry ([0022][0334] the optimization of the RIQ [0205]-[0209], may determine/be optimized to design an ideal corneal shaping) and wherein the optimization condition is satisfied if a thickness or a volume of the target corneal geometry is maximized ([0022][0334] the optimization of the RIQ [0205]-[0209], may determine/be optimized to design an ideal corneal shaping including the thickness of the cornea) and wherein the Zernike polynomials are associated with the subgroup with a factor determined by the optimization calculation, wherein a value between 0 and 1 is calculated for the factor ([0205]-[0206] an optimization function may be used to achieve an ideal RIQ using the merit function S=1/RIQ).
	Regarding claim 9, Bakaraju teaches the method substantially as taught in claim 1. Further, Bakaraju teaches a refractive power value, in particular a dioptric equivalent value, is determined for respective ranges of the respective Zernike polynomials, wherein an association of the one or more Zernike polynomials with the subclass is performed depending on at least one preset refractive power value range ([0206]-[0208] “Considering the RIQ optimisation routine over a range of dioptric distances (through-focus) adds complexity to the optimisation process.”, [0208] describes how the optimization of may factor in a variety of refractive error and include a particular diopter equivalent to optimize for, in [0283]-[0292] an example of this optimization where the refractive power value is utilized is shown).
	Regarding claim 10, Bakaraju teaches the method substantially as taught in claim 9. Further, Bakaraju teaches wherein a refractive power value range is preset for each Zernike polynomial and/or for each order of the Zernike polynomials ([0206]-[0208] “Considering the RIQ optimisation routine over a range of dioptric distances (through-focus) adds complexity to the optimisation process.”, [0208] describes how the optimization of may factor in a variety of refractive error and include a particular diopter equivalent to optimize for, in [0283]-[0292] an example of this optimization where the refractive power value is utilized is shown where the Diopter values may be preset based on low order information).
	Regarding claim 11, Bakaraju teaches the method substantially as taught in claim 9. Further, Bakaraju teaches wherein value range classes with respective refractive power value ranges are preset, wherein the respective ranges of the respective Zernike polynomials are classified into the preset value range classes depending on the refractive power value ([0198]-[0204) Fig 3, Zernike polynomials are assessed with different power ranges based on their refractive power), wherein it is classified by the value range classes how important the respective range is for the imaging correction to be achieved ([0203] “In general terms, in the Zernike pyramid, the terms closer to the centre are often more influential, or useful, when gauged in terms of the resultant optical effects than those at the edge/corner. This may be because the terms farther away from the centre have a relatively large planar area on the wavefront compared to those whose angular frequency is closer to zero.”), wherein the association of the one or more Zernike polynomials with the subclass is performed depending on the value range classes ([0207] a chosen group of polynomials may be optimized for).
	Regarding claim 12, Bakaraju teaches the method substantially as taught in claim 11. Further, Bakaraju teaches wherein at least one of the value range classes is selected, wherein Zernike polynomials with refractive power values outside of the selected value range class are fixedly associated with the subgroup ([0207] a group of polynomials may be optimized for), wherein those refractive power values, which are within the refractive power value range of the selected value range class, are additionally optimized within the refractive power value ranges of the selected value range classes for maximizing the target corneal geometry by the optimization calculation ([0208]-[0209] Zernike polynomials may be optimized to avoid conditions of unacceptable maxima and this optimization used for the corneal shaping [0334]).	
	Regarding claim 13, Bakaraju teaches the method substantially as taught in claim 11. Further, Bakaraju teaches wherein at least one of the value range classes is selected, wherein the refractive power values of all of the value range classes are optimized for maximizing the target corneal geometry by the optimization calculation ([0198]-[0204) Fig 3, Zernike polynomials are assessed with different power ranges based on their refractive power, [0208]-[0209] Zernike polynomials may be optimized to avoid conditions of unacceptable maxima and this optimization used for the corneal shaping [0334]), wherein the refractive power values are increased or reduced by a respective optimization value for optimization, wherein the respective optimization value is within the refractive power value ranges of the selected value range classes ([0205]-[0209] when optimizing the Zernike polynomials optic power values are modified to find ideal selections to reduce aberrations).
	Regarding claim 14, Bakaraju teaches the method substantially as taught in claim 11. Further, Bakaraju teaches wherein the ranges of the Zernike polynomials are divided into three value range classes ([0207] chosen groups of Zernike polynomials may be examined), wherein the first value range class includes refractive power values below 0.25 diopters and is categorized as clinically non-relevant, the second value range class includes refractive power values between 0.25 diopters and 0.5 diopters and is categorized as possibly clinically relevant and the third value range class comprises refractive power values above 0.5 diopters and is categorized as clinically relevant ([0205]-[0209] Bakaraju teaches different method for determining when a Zernike polynomial is relevant to the overall RIQ, based on [0207] where power values in diopters are part of the output, one can see that the claimed ranges here could be readily arrived at based on the disclosure), wherein Zernike polynomials, which have the third value range class or have a combination of the second and the third value range class, are fixedly associated with the subgroup, wherein the remaining Zernike polynomials, which are not fixedly associated with the subgroup, are examined for presence of the maximized target corneal geometry of the optimization condition ([0207] The grouping of polynomials determines which values are best to optimize and these may be changed to create the ideal polynomial system).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bakaraju (US 20160161764 A1) as applied to claim 1 above, and further in view of Stobrawa (US 20120035598 A1).

	Regarding claim 15, Bakaraju teaches a method substantially as claimed in claim 1. Bakaraju does not explicitly teach a laser ablation system with a control device to perform the method of claim 1. 
	Stobrawa teaches a device for producing control data for a laser device for the surgical correction of defective vision (Abstract) including a control device to perform the method ([0081] “the modules of the apparatus 1 are controlled by an integrated control unit,”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the method of Bakaraju to be performed by the control system of Stobrawa because “refractive surgery which corrects defective vision by altering the cornea is now also increasingly being used. The aim of the surgical methods is to selectively alter the cornea so as to influence refraction.” [0006] 
	Regarding claims 16-18, Bakaraju in view of Stobrawa teaches a method and system substantially as claimed in claim 51. Further, Stobrawa teaches a treatment apparatus with at least one eye surgical laser for the removal of a tissue of a human or animal eye ([0081] Fig 1, “By means of a treatment laser radiation 2 the treatment apparatus 1 effects a correction of defective vision on an eye 3 of a patient 4”), in particular of a lenticule [0123]-[0125], using photodisruption and/or photoablation ([0130] tissue removed by ablation), and at least one control device ([0081] “modules of the apparatus 1 are controlled by an integrated control unit,”) and wherein the laser is formed to emit laser pulses in a wavelength range between 300 nm and 1400 nm ([0081] system uses a laser to ablate the eye tissue, one of ordinary skill in the art will recognize a generic laser may operate on the visible wavelengths of light ~380nm -740nm and that this would meet the claim limitation set forth), at a respective pulse duration between 1 fs and 1 ns ([0081] “The laser beam has short laser pulses of e.g. 50 to 800 fs (preferably 100-400 fs)”), and a repetition frequency of greater than 10 kHz ([0081] “a pulse repetition frequency of between 10 and 500 kHz.”) and wherein the control device comprises at least one storage device for at least temporary storage of at least one control dataset ([0083] “The laser L receives the control data necessary for operation beforehand from a planning device P as a control data set, via control lines”, [0086] “Transmission can be by means of memory chips (e.g. by USB or memory stick), magnetic storage (e.g. disks), by radio (e.g. WLAN, UMTS, Bluetooth) or wired connection (e.g. USB, Firewire, RS232, CAN-Bus, Ethernet etc.). The same naturally also applies with regard to the data transmission between planning device P and laser L.), wherein the control dataset or datasets include(s) control data for positioning and/or focusing individual laser pulses in the cornea ([0097] “control apparatus 12 operates according to predetermined control data which predetermine the target points for shifting the focus. The control data are generally collected in a control data set. In one embodiment, this predetermines the coordinates of the target points as a pattern, wherein the sequence of the target points in the control data set fixes the serial arrangement of the focus positions alongside one another and thus, ultimately, a path curve (also referred to here in short as a path).”); and includes at least one beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the laser ([0093] Fig 4, “An xy scanner 9 which, in one variant, is realized by two substantially orthogonally deflecting galvanometric mirrors, deflects the laser beam of the laser 8 in two dimensions such that there is a deflected laser beam 10 after the xy scanner 9.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the method of Bakaraju to be performed by the laser ablation system of Stobrawa because “refractive surgery which corrects defective vision by altering the cornea is now also increasingly being used. The aim of the surgical methods is to selectively alter the cornea so as to influence refraction.” [0006]
	Regarding claims 19 and 20, Bakaraju teaches a method substantially as claimed in claim 1. Bakaraju does not explicitly teach a computer program including commands, which cause a treatment apparatus with at least one eye surgical laser for the removal of a tissue of a human or animal eye, in particular of a lenticule, by means of using photodisruption and/or photoablation, and at least one control device to execute a method and a computer-readable medium, on which the computer program according to claim 19 is stored. 
	Stobrawa teaches a computer program including commands ([0083] “The laser L receives the control data necessary for operation beforehand from a planning device P as a control data set, via control lines”, [0066]-[0067]), which cause the a treatment apparatus with at least one eye surgical laser for the removal of a tissue of a human or animal eye ([0081] “By means of a treatment laser radiation 2 the treatment apparatus 1 effects a correction of defective vision on an eye 3 of a patient 4.”), in particular of a lenticule ([0124]), by means of using photodisruption and/or photoablation ([0130] tissue removed by ablation), and at least one control device to execute a method and a computer-readable medium, on which the computer program is stored (Claim 24, 38, 39; [0086] “Transmission can be by means of memory chips (e.g. by USB or memory stick), magnetic storage (e.g. disks), by radio (e.g. WLAN, UMTS, Bluetooth) or wired connection (e.g. USB, Firewire, RS232, CAN-Bus, Ethernet etc.). The same naturally also applies with regard to the data transmission between planning device P and laser L.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the method of Bakaraju to be performed by the laser ablation system of Stobrawa because “refractive surgery which corrects defective vision by altering the cornea is now also increasingly being used. The aim of the surgical methods is to selectively alter the cornea so as to influence refraction.” [0006]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art Ensing US-20170000336-A1 and Norrby US-20110082542-A1 are made of note as similar methods for optimizing the eyes refractive properties based on measurements of Zernike polynomials and the optimizing the polynomials to improve a user’s vision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 November 2022